DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on October 12, 2021.  Claims 1, 3 and 5 – 7 have been amended, no claims have been canceled, and claims 8 – 11 have been added.   Thus, claims 1 – 11 are pending and examined below.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 10 have been considered but are moot because the arguments do not apply to any of the new references used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0018100 A1 to Aoi et al. (herein after “Aoi et al.” or “Aoi et al. publication") in view of U.S. Patent No.  6,606,898 B1 to Abe et al. (herein after “Abe et al.” or "Abe et al. publication").
As to claims 1, 5 and 6,
the Aoi et al. publication discloses a control device of a vehicle configured to autonomously drive (see ¶29), the control device of the vehicle being configured to: 
control a door lock mechanism locking a door of the vehicle (see ¶54); 
determine whether the vehicle is in a specific abnormal state (see ¶54, where “[t]he door lock controller 48 causes the door lock device 13 to lock the door when the automatic driving determination unit 45 determines that the start of automatic driving or when the destination output unit 44 outputs the destination information”); and 
determine if existing the vehicle from the door of the vehicle is safe for a user of the vehicle while the vehicle is stopped after determining that the vehicle is in the specific abnormal state, wherein the control device controls the door lock mechanism such that a door is maintained in a locked state while the vehicle is being driven and while the vehicle is stopped after determining that the vehicle is not in the specific abnormal state (see ¶54), and 
the control device unlocks the door in response to determining that the existing the vehicle from the door is safe for the user of the vehicle, and does not unlock the door in response to determining that the existing the vehicle from the door is not safe for the user of the vehicle while the vehicle is stopped after determining that the vehicle is in the specific abnormal state (see ¶54).  
The Aoi et al. publication, however, fails to specifically disclose making the vehicle stop in response to determining that the vehicle is in the specific abnormal state.
	Making a vehicle stop in response to determining that the vehicle is in the specific abnormal state is old and well known, as demonstrated by the Abe et al. patent who discloses emergency stopping means that automatically stops automatic driving of a vehicle by a driving device in a situation where an abnormal condition of the environment exist and/or an abnormal condition of the driving state of the vehicle exist. Therefore, in case where any abnormal condition occurs, the driving device can be stopped positively. (See Col. 4, lns 25 – 32.)  Such disclosure suggests making the vehicle stop in response to determining that the vehicle is in the specific abnormal state.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Aoi et al. publication to make the vehicle stop in response to determining that the vehicle is in the specific abnormal state, as suggested by the Abe et al. patent, in order to facilitate navigation.



As to claim 4, 
the Aio et al. publication is considered to disclose the invention substantially as claimed, including the control device being configured to make the vehicle be autonomously driven. (See ¶29.)

As to claims 8 – 10,
the Aoi et al. publication discloses determining whether the vehicle is in a specific abnormal state.  (See ¶14.)  During the specific abnormal state, “the door remains locked and the occupant remains on board until an approaching moving object, such as a bicycle approaching from behind the vehicle, passes by the vehicle. This structure prevents an occupant from exiting the vehicle without noticing an approaching bicycle and colliding with the bicycle, and thus assists in ensuring the safety of the occupant. This structure also prevents a bicycle or another moving object from colliding with a vehicle door that may be carelessly open by an occupant of the vehicle. This structure thus not only ensures the safety of the bicycle rider, but also prevents troubles between the vehicle occupant and the bicycle rider.”  (Id.)  Thus, the Aoi et al. publication is considered to disclose the specific abnormal state being one of a state where an abnormality is detected in a detection device or a sensor used for automated driving control of the vehicle, a state where collision with another vehicle or an obstacle is detected, a state where an air pressure of a tire of the vehicle is a predetermined value or less, and a state of receiving a notification from a user or an outside server.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the Aoi et al. publication in view of the Abe et al. publication, and further in view of U.S. Patent Application Publication No.  2018/0338229 A1 to Nemec et al. (herein after “Nemec et al.” or “Nemec et al. publication").
As to claim 2,
the modified Aoi et al. publication discloses the invention substantially as 
claimed, except for
the control device being configured to notify the user of an unlocked door while the vehicle is stopped in the case where the vehicle is in the specific abnormal state.  
Notify a user of an unlocked door while the vehicle is stopped in the case where the vehicle is in the specific abnormal state is old and well known, as demonstrated by the Nemec et al. publication who discloses that it may be useful to provide a notification to the client device that the doors of the vehicle are unlocked, once the vehicle is actually stopped, or in some cases, shortly before.  (See ¶87.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Aoi et al. publication so that the control device is configured to notify the user of an unlocked door while the vehicle is stopped in the case where the vehicle is in the specific abnormal state, as suggested by the Nemec et al. publication, in order to aid in the transport of passengers or items from one location to another.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the Aoi et al. publication in view of the Abe et al. publication, and further in view of U.S. Patent Application Publication No. 2019/0377350 A1 to Hunt et al. (herein after “Hunt et al.” or “Hunt et al. publication").
As to claim 3,
the modified Aoi et al. publication discloses the invention substantially as 
claimed, including determining whether a surrounding situation is safe for the occupant to exit the vehicle. (See Abstract; see also ¶14, ¶41, and ¶50)
The modified Aio et al. publication, however, fails to specifically disclose the control device being configured to determine if it is safe to get off based on position information and map information relating to the stopping position of the vehicle and surrounding information indicating the situation around the vehicle.   
The Hunt et al. publication, on the other hand, teaches that “processing circuitry may use map data and current positions of the autonomous vehicle to find a safe disembarking location.”  (See ¶92.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Aoi et al. publication so that the control device is configured to determine if it is safe to get off based on position information and map information relating to the stopping position of the vehicle and surrounding information indicating the situation around the vehicle, as taught by the Hunt et al. publication, in order to facilitate transporting passengers or items from one location to another.

Allowable Subject Matter
Claims 7 and 11 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 [R-07.2015]  VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666